Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The disclosure is objected to because of the following informalities:
Paragraph 78, the expression for γ(x): if the expression a(x-Off) is the product of A and (x-Off) then for clarity change “A(x–Off)” to “A*(x–off)” and “A(x+Off)” to “A*(x+off)” since A(x) normally is used to express a function of x.  If indeed A9x) is meant to be a function, then the function should be defined
  
Appropriate correction is required.

Claim Objections

Claims 3, 4, 7, 10, 11 and 14 are objected to because of the following informalities:
Claim 3, the penultimate line: for clarity change “corresponding to the enhanced pixel value” to “for enhancing pixels”
Claim 4, the penultimate line: for clarity change “corresponding to the enhanced pixel value” to “for enhancing pixels”
Claim 7, line 6: for clarity insert “in the preset color space” after “target pixel”
Claim 10, the penultimate line: for clarity change “corresponding to the enhanced pixel value” to “for enhancing pixels”
Claim 11, the penultimate line: for clarity change “corresponding to the enhanced pixel value” to “for enhancing pixels”
Claim 14, line 5: for clarity insert “after calculating and generating the enhanced pixel value in the preset color space,” at the end, after “and”

Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 (and similarly clam 12) recites “determining a target region of a target pixel in each video strip” in the last line.  Since there is only a target pixel (per line 2 of claim 1), the same pixel cannot be in different video strips, unless there is only one such strip.  Therefore, the metes and bounds of the claim cannot be ascertained.  (Note that 

Claim Interpretation - 35 USC § 112(f)

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f), is invoked.

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f).  The presumption that 35 U.S.C. 112(f) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f).  The presumption that 35 U.S.C. 112(f) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim limitations in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

This application includes one or more claim limitations in claims 8-14 that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) include the placeholder(s) “module” (such as “determining module” included in claim 8) either expressly or, in the case of dependent claims, by inheritance.

A review of the specification shows that the following appears to be the corresponding structure (, material, or acts for performing the claimed function) described in the specification for the 35 U.S.C. 112(f) limitation: Fig. 4 and paragraphs 113 and 114.  

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) , it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 5,, 6, 8, 9, 12, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (“Digital Image Enhancement and Noise Filtering by Use of Local Statistics,” IEEE Transactions on Pattern Analysis and Machine Intelligence; Volume: PAMI-2, Issue: 2, March 1980) and Toderici et al. (US 8,537,175).

Regarding claim 1, Lee discloses:
determining a target region of a target pixel in a target (video frame);
[P. 165, right column, the last 3 lines (“Let xij be the brightness of the pixel (i,j)…the local mean and variance are calculated over a (2n+1) x (2m+1) window”).  Note that the (2n+1) x (2m+1) window is a target region for a target pixel xi,j.  Note further that applying enhancement to video frames is taught by Toderici; see the analysis below]
generating statistical information of all pixels in the target region based on target pixel values of all the pixels in the target region;
calculating and generating an enhanced pixel value of the target pixel based on the statistical information and preset configuration parameters in combination with a target pixel value of the target pixel
[P. 166, left column, especially equations 3-5 (performing enhancement), with mi,j and vi,j being the statistical information, and md and vd the preset configuration parameters]

	Lee does not expressly disclose that the image is a video frame.  This feature is taught by Toderici.  See, for example, Fig. 4 (refs. 402, 404) and Col. 5, lines 38-40 

	Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Lee with Toderici’s teaching by enhancing video frames.  The reason for doing so at least would have been the popularity of video sharing of videos of various quality, which would have been helped by enhancement, as Toderici indicated in Col. 1, lines 17-30 (“The sharing of video content on websites has developed into a worldwide phenomenon…Uploaded videos are often of poor visual quality…Thus, there is a need to process the uploaded videos to enhance contrast and make the videos more visually appealing”). 

Regarding claim 8, it is similarly analyzed and rejected as per the analyses of claim 1 (disclosing all functions performed by the three recited modules) along with the additional disclosure of Toderici of a device for performing video enhancement.  See, for example, Fig. 2 and Col. 3, lines 40-52 (“FIG. 2 is…an example of a computer 200 for use as a…enhancement server…Illustrated are at least one processor 202…A memory 206…coupled to the memory controller hub 220,…Other embodiments of the computer 200…the memory 206 is directly coupled to the processor 202 in some embodiments”).  Note that the processor is considered as a determining module, a statistics module and an enhancement module as it can be configured to implement the functions performed by those modules in a manner that would have been obvious to one of ordinary skill in the art.  For example, by implementing in computer-executable instructions.  (Note: for 

>><<
Regarding claim 2 (and similarly claim 9), Lee further discloses:
wherein determining the target region of the target pixel in the target video frame further includes: determining, based on a preset radius, a rectangular region, in which the target pixel is the center of the rectangular region, the length is twice the preset radius plus one, and the width is twice the preset radius plus one, as the target region
[P. 165, the last 3 lines of the right column (“Let xij be the brightness of the pixel (i,j)…the local mean and variance are calculated over a (2n+1) x (2m+1) window”) and
P. 166, the last 6 lines of the left column (discloses using target regions of sizes 3 x 3, 5 x 5 and 7 x 7).  Note that equations 1 and 2 clearly show that the target pixel is at the center of the window]

Regarding claim 5 (and similarly claim 12), Lee further discloses:
splitting the target video frame into a preset number of video strips based on a total number of rows of pixels or a total number of columns of pixels of the target video frame; and
determining a target region of a target pixel in each video strip.  
ij be the brightness of the pixel (i,j)…the local mean and variance are calculated over a (2n+1) x (2m+1) window”) and P. 166, left column the last 6 lines.  (Discloses using target regions of sizes 3 x 3, 5 x 5 and 7 x 7).  Note that Fig. 1 shows that enhancement is performed on each pixel of the image.  In other words, each pixel in each row (or column) of image, being a target pixel, has a corresponding target region (i.e., window) and each row or column corresponds to a strip]

Regarding claim 6 (and similarly claim 13), Toderici further discloses: 
if the enhanced pixel value of the target pixel is greater than a maximum pixel value in a value range corresponding to a data type of the target pixel, updating the enhanced pixel value to an updated pixel value obtained by subtracting a preset value from the pixel maximum value; or
if the enhanced pixel value of the target pixel is smaller than a minimum pixel value in the value range corresponding to the data type of the target pixel, updating the enhanced pixel value to an updated pixel value obtained by adding the preset value to the minimum pixel value.  
[Fig. 4 (especially 418) and Col. 8, line 66-Col. 9, line (“…the adjusted luminance value l'out is also clipped 418 between a lower threshold (e.g., 0) and an upper threshold (e.g., 1) by applying a clipping function to l'out. For example, in one embodiment, a clipping function τ(v) is defined as…(11)”).  Note that the maximum and the minimum values are 0 and 1, respectively and the preset value is 0]

>><<
Regarding claim 15, it is similarly analyzed and rejected as per the analyses of claim 1 along with the additional disclosure of Toderici of a device comprising a processor and a memory for performing video enhancement.  See, for example, Fig. 2 and Col. 3, lines 40-52 (“FIG. 2 is…an example of a computer 200 for use as a…enhancement server…Illustrated are at least one processor 202…A memory 206…coupled to the memory controller hub 220,…Other embodiments of the computer 200…the memory 206 is directly coupled to the processor 202 in some embodiments”) 

>>><<<
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (“Digital Image Enhancement and Noise Filtering by Use of Local Statistics,” IEEE Transactions on Pattern Analysis and Machine Intelligence; Volume: PAMI-2, Issue: 2, March 1980) and Toderici et al. (US 8,537,175) as applied to claims 1, 2, 5, 6, 8, 9, 12, 13 and 15 above, and further in view of Grindele et al. (US 2004/0066979).

Regarding claim 7 (and similarly claim 14), the combined invention of Lee and Toderici discloses all limitations of its parent claim 1 but not expressly the following, which are taught by Grindele:
if an initial color space of the target video frame does not include a luma component, converting the target pixel value of the target pixel in the initial color 
[Fig. 6a (especially ref. 210) and paragraph 65 (“…The LCC conversion module 210 receives the input…red-green-blue image…and generates a luminance digital image 107…and a chrominance digital image 109”)]
converting the enhanced pixel value of the target pixel back to a pixel value in the initial color space  
[Fig. 6a (especially refs. 109, 113, 220) and paragraph 65 (“…A RGB conversion module 220 receives the enhanced luminance digital image 113 and the chrominance digital image 109 and produces the output digital image 409”)]

Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Lee with Grindele’s teaching by color space conversion.  The reason for doing so at least would have been to enhance the luminance component of the digital image 107 without affecting its texture content, while also leaving the chrominance components intact, as Grindele indicated in the last 13 lines of paragraph 65, as well as references 109 and 220 of Fig. 6a. 

Allowable Subject Matter

Claims 3, 4, 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: closest art of record, alone or in combination, does not disclose, teach or fairly suggest at least the following elements of claims 3, 4, 10 and 11:

Claims 3 and 10
substituting the mean and the deviation of the target pixel values of all the pixels in the target region, the pixel distribution complexity, the denoising offset parameter, the enhancement parameter, and the target pixel value of the target pixel into a free enhancement function expression corresponding to the enhanced pixel value, to calculate and generate the enhanced pixel value of the target pixel

Claims 4 and 11
substituting the deviation of the target pixel values of all the pixels in the target region, the pixel distribution complexity of the target region, the absolute deviation parameter, the denoising offset parameter, the enhancement parameter, and the target pixel value of the target pixel into a limited enhancement function expression corresponding to the enhanced pixel value, to calculate and generate the enhanced pixel value of the target pixel

For example, both Lee recited above and Yang et al. (“Research and implementation of image enhancement algorithm based on local mean and standard free enhancement function expression (as defined in paragraph 78 of the instant application, since “free enhancement function expression” is not an art-recognized term, in the case of claims 3 and 10) or a limited enhancement function expression (as defined in paragraph 80 of the instant application, since “limited enhancement function expression” is not an art-recognized term, in the case of claims 4 and 11).

Conclusion and Contact Information

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lin (US 6,331,902)—[Figs. 2 (ref. 16), 4 (ref. 49); col. 9, line 63-Col. 10, line 3 (“FIG. 4 shows a hardware circuit of one channel of the image enhancer 16, including…a clipper 49 for limiting that value to 8-bits, bounded by 0 and 255”)]
Phillips et al. (US 2017/0220836)—[Fig. 6 and paragraphs 76 (“…divides the image into several equally sized regions, such as blocks of pixels 10 x 10 in size…For each region…the mean, variance and standard deviation of pixel intensity values are computed and stored”), 77 (“At step 608, a localized normalization process is applied to produce more tailored contrast enhancement 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUBIN HUNG whose telephone number is (571)272-7451.  The examiner can normally be reached on M-F 7:30-16:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/YUBIN HUNG/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        August 26, 2021